Citation Nr: 1601265	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for depression prior to December 23, 2013.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint and disc disease of the thoracolumbar spine prior to March 2, 2006, and in excess of 40 percent from March 2, 2006.

3.  Entitlement to a compensable rating for hypertension.

4.  Entitlement to an effective date earlier than November 17, 2006, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, P. M., and L. M. 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1987 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2005, July 2007, and January 2008 by or on behalf of the Regional Offices (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois, and Detroit, Michigan.  The November 2005 rating decision, among other things, established service connection from November 13, 2004, for degenerative joint and disc disease of the thoracolumbar spine, assigned a 20 percent rating, and for hypertension, assigned a 0 percent rating.  The Veteran subsequently submitted a notice of disagreement as to these assigned ratings.  A July 2007 rating decision, in pertinent part, granted an increased 40 percent rating for degenerative joint and disc disease of the thoracolumbar spine effective from November 17, 2006, and established service connection for depression assigned a 30 percent rating effective from November 17, 2006.  A January 2008 rating decision established a TDIU from November 2, 2007, established eligibility for Dependents' Educational Assistance from November 2, 2007, and granted an increased 50 percent rating for depression effective from November 2, 2007.  A notice of disagreement with the assigned effective dates for the TDIU and depression service connection awards was received in July 2008.  The Veteran has perfected his appeals.

A May 2009 rating decision granted an earlier effective date for the award of a 40 percent rating for degenerative joint and disc disease of the thoracolumbar spine from March 2, 2006, granted an earlier effective date for the award of a 50 percent rating for depression from November 17, 2006, and granted an earlier effective date for the award of a TDIU from November 17, 2006.

In November 2010, the Veteran, L. M., and P. M. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In August 2011, the Board remanded the claims for additional development. 

In an October 2014 decision, the RO increased the Veteran's disability rating for depression to 100 percent and assigned an effective date of December 23, 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2011 remand, the Board noted that the Veteran submitted copies of VA treatment records pertinent to his claims in December 2007, but that he testified he had received subsequent VA treatment pertinent to his claims.  The Veteran's submitted treatment records were dated from August to November 2007.  The Board remanded the claims, in pertinent part, to obtain outstanding VA treatment records.  There is no RO letter requesting the Veteran identify any VA or private treatment providers in the file.  Although the October 2014 supplemental statement of the case (SSOC) stated that there was an electronic review of VA treatment records from December 13, 2006 to December 23, 2013, no additional treatment records were added to the file other than the December 2013 VA examination reports.  It is clear that there are outstanding VA treatment records given the Veteran's submission of records and testimony.  Therefore, an additional remand is necessary. 

Therefore, the Board finds that additional development is required for an adequate determination of the issues remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal since 2006.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  The RO should also attempt to obtain any relevant VA treatment records dated after December 2006 from the Battle Creek VA Medical Center (VAMC).  Appropriate efforts must be made to obtain all available pertinent VA treatment records.

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  After completion of the above and any additional development deemed necessary, the RO should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




